Citation Nr: 0127226	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  01-03 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970 and from January 1977 through December 1990.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter come to the Board on appeal from an October 2000 
rating decision issued by the RO in New Orleans, Louisiana.  
That rating decision granted service connection for 
posttraumatic stress disorder (PTSD), and assigned thereto a 
10 percent disability evaluation, effective in November 1999.  
The veteran appealed the rating assigned.  A SOC was issued 
in January 2001, and the veteran perfected his appeal later 
that month.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's service connected PTSD is manifested by: 
normal thought processes; no gross memory impairment; 
oriented; no delusions or hallucinations; depression; 
nightmares; difficulty dealing with crowds; social isolation; 
and symptoms which decrease work efficiency.  The veteran was 
also shown to have a Global Assessment of Functioning (GAF) 
score of 61.

3.  The medical evidence of record does not contain findings 
showing that the veteran has flattened affected; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, and no 
higher for PTSD were met as of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126 and 4.130 
(Diagnostic Code 9411 (2001)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing the VCAA have recently been promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).
The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the reports of an 
examination conducted for VA purposes in connection with this 
claim, and the veteran's relevant treatment records have been 
associated with the claim file.  Moreover, it appears that 
the RO has informed the veteran, by means of the SOC issued 
during the course of this appeal, of that evidence which 
would be necessary to substantiate the claim and of the 
applicable law and regulations.  Under these circumstances, 
the Board concludes that VA has met its duty to assist in 
developing the facts pertinent to this claim pursuant to the 
provisions of the recently enacted Veterans Claims Assistance 
Act of 2000, and that no further development in this regard 
is required. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be important . . . 
in terms of determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous . 
. . ."  Fenderson, at 126.

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial 
disability evaluation issue on appeal as the evaluation for 
service-connected PTSD, rather than as a disagreement with 
the original rating award for these conditions.  Nonetheless, 
the Board concludes that the RO's statement of the case 
(SOC), dated in January 2000, provided the appellant with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
initial disability evaluation herein.  Consequently, the 
Board sees no prejudice to the appellant in recharacterizing 
the issue on appeal to properly reflect the appellant's 
disagreement with the initial disability evaluation herein 
and rendering a decision regarding the same.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The veteran's military service included service in the 
Republic of Vietnam. He filed his present claim seeking 
service connection for PTSD in December 1999.

In January 2000, the veteran appeared at the VA Medical 
Center (VAMC) in New Orleans, for a PTSD intake session.  He 
stated that he lived with his wife and had held 5 jobs since 
his discharge from service.  The veteran complained of 
irritability, difficulty sleeping and experiencing 
nightmares.  The veteran stated that he sometimes thinks 
about suicide, but had no plan of action.  He denied 
homicidal ideations.

In June 2000, an examination for VA purposes was conducted in 
connection with his claim.  The veteran's narrative history 
included a history of three different jobs in the first two 
years subsequent to his retirement from the Army.  He 
initially delivered mail for the post office, then sold cars 
and thereafter pumped gas.  He reported that he occasionally 
got into arguments with customers on the job pumping gas.  
Shortly after this job, he obtained a position with the 
state, as a state veteran's representative in the employment 
office.  After two years, he was offered a position as a 
state veteran's officer, which resulted in a salary increase.  
At the time of the examination, he was still employed in this 
capacity.  The veteran complained that he was unable to 
fulfill the requirements of his job.  He stated that part of 
his job involves outreach and requires him to visit veteran's 
service organization meetings, such as The American Legion.  
He reported that he only goes to these meetings when he is 
forced to, because of his fear of crowds.  He stated that he 
feels sorry for many of the veterans that he works with, and 
became tearful when describing this, stating that he gets 
overly involved and that their problems make him think about 
his own Vietnam experiences more.  At the time of the 
examination, the veteran had been married for 29 years and 
lived with his wife and son.  He reported that he becomes 
angry when he thinks about some of the things that happened 
in Vietnam.  He also reported that sometimes he feels like 
crying for no reason.  He stated that his wife wants him to 
seek treatment because his anger and arguing with his family 
is causing difficulties in the marriage.  The veteran stated 
that he would like to get treatment, but that he could not 
tolerate coming to New Orleans because he cannot deal with 
the stress of traffic and crowds.  He did have private 
insurance, and was aware that he could get treatment in his 
hometown.  The examiner noted that in the January 2000 intake 
session, the veteran reported that he was uncomfortable 
seeking treatment for PTSD at the VAMC New Orleans facility, 
because many of his clients and veterans with whom he works 
receive treatment there, and he would not feel comfortable 
discussing his problems in such a setting.  He reported that 
he does not engage in social activities and spends most of 
his free time on his tractor riding around his property and 
fishing.  He stated that he would do things with his wife.

The examiner's report reflects that the veteran was casually 
and neatly groomed.  He was initially somewhat 
confrontational, but became more relaxed as the session went 
on.  He did become tearful on several occasions.  He was 
oriented in all 3 spheres and his speech was normal.  There 
was no evidence of gross cognitive dysfunction.  The veteran 
displayed a normal range of affect and denied suicidal or 
homicidal ideations.  He admitted that he has had thoughts of 
suicide, but he had no plans to act and had never attempted 
it in the past.  He reported experiencing recurrent and 
intrusive recollections of his Vietnam experiences, 
particularly when talking with other veterans in his office.  
He reported recurrent distressing nightmares.  He exhibited 
symptoms of avoidance and numbing, including efforts to avoid 
thoughts, feelings, and activities which remind him of 
Vietnam.  He will not watch war movies and tries to avoid 
talking about his own experiences.  He had stopped drinking 
alcohol five years prior, and since then had not been able to 
tolerate crowds.  He described many episodes of irritability 
and angry outbursts.  He exhibited an exaggerated startle 
response during the interview, due to ongoing construction in 
close proximity to the examiner's office.
The examiner described the veteran as experiencing mild to 
moderate PTSD symptoms that resulted in impairment in social 
and occupational functioning.  These symptoms caused mild to 
moderate difficulty at work and interpersonally with his 
family.  In particular, he has a job that forces him to re-
experience memories and feelings of Vietnam.  His symptoms of 
hypervigilance lead him to mistrust crowds and social 
isolation, which results in decreased work efficiency.  The 
veteran will not conduct outreach at veterans' meetings as he 
is supposed to, yet he is a dedicated employee and veteran's 
advocate.

The veteran's PTSD is evaluated under the provisions of 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  Under this 
code, a 10 percent evaluation for PTSD is warranted when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating for PTSD is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The evidence does not show that the veteran displays 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; or panic attacks.  There is no evidence 
establishing that he has difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking.  Therefore, the 
Board finds that the veteran's symptoms do not rise to the 
level of a more severe impairment that meets the criteria for 
50 percent rating.

The evidence does show that the veteran had difficulty 
sleeping and dealing with crowds.  He has experienced 
occupational and social impairment, and his symptoms have 
been described as mild to moderate.  He is depressed, but 
does not have impaired judgment.  He has not sought treatment 
or medication for this condition.  His PTSD has been 
categorized as chronic, and his current GAF score was 61, 
though during the past year it had been 58.

After careful review, the Board concludes that the objective 
medical evidence and the veteran's statements regarding his 
symptomatology shows a disability that more nearly 
approximates that which warrants the assignment of a 30 
percent disability rating.  See 38 C.F.R. § 4.7 (2001).  The 
Board places significant emphasis on the examiner's finding 
that the veteran's symptoms are best described as mild to 
moderate; and that these symptoms are causing decreased work 
efficiency for the veteran.

The Board considered assigning the veteran a rating higher 
than 30 percent, but the preponderance of the evidence is 
against assignment of such a rating.  As discussed above, the 
veteran does not meet the criteria for a rating higher than 
30 percent; for example, he has not exhibited panic attacks, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment or impaired 
abstract thinking.  Therefore, a higher rating is not 
warranted.


ORDER

Entitlement to a 30 percent disability rating, and no more, 
for posttraumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.  


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

